Citation Nr: 1112823	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-42 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $7,022.00 (US dollars), to include whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran has verified active service from August 1968 to May 1981.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Committee on Waivers and Compromises (Committee) of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that determination, the Committee denied the Veteran's request to grant a waiver of indebtedness due to an overpayment of VA compensation benefits in the amount of $7,022.00.  

The Veteran initially requested to testify at a personal hearing at the RO before a Decision Review Officer, but subsequently withdrew that request.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement received at the Board in November 2010, the Veteran requested to appear for a Video Conference hearing at the RO before a Veterans Law Judge in conjunction with this appeal.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses. 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700.  In light of the Veteran's request, the case is remanded for the Veteran to be scheduled for a personal hearing via video conference.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference at the RO before a Veterans Law Judge sitting in Washington, D.C., per the Veteran's request.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


